502 So. 2d 1002 (1987)
Larry Lee BLANKENSHIP, Appellant/Cross-Appellee,
v.
Kay Joanne BLANKENSHIP, Appellee/Cross-Appellant.
No. 86-131.
District Court of Appeal of Florida, Fifth District.
February 19, 1987.
*1003 J. Russell Hornsby and Scott L. Sterling, of Law Offices of J. Russell Hornsby, P.A., Orlando, for appellant/cross-appellee.
Tanya M. Plaut, P.A., Orlando, for appellee/cross-appellant.
COWART, Judge.
Because of the broad discretion allowed the trial judge under Canakaris v. Canakaris, 382 So. 2d 1197 (Fla. 1980), we affirm the distribution and alimony awards in this case as against appeals by both parties, but reverse the award of attorney's fees to the wife (and deny attorney's fees on appeal) because the distribution of marital assets in this case was equal, or unequal in favor of the wife, who left the marriage with resources from which she is well able to pay her own attorney's fees. See Beaver v. Beaver, 500 So. 2d 742 (Fla. 5th DCA 1987); Sizemore v. Sizemore, 487 So. 2d 1080 (Fla. 5th DCA 1986); Sumner v. Sumner, 480 So. 2d 706 (Fla. 5th DCA 1986); Ariko v. Ariko, 475 So. 2d 1352 (Fla. 5th DCA 1985); McIntyre v. McIntyre, 434 So. 2d 61 (Fla. 5th DCA 1983).
AFFIRMED in part; REVERSED in part.
DAUKSCH and ORFINGER, JJ., concur.